      Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 1 of 32



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

             Plaintiff,
and

VANESSA BURROUS,                       CASE NO.: 4:17-cv-00428-WS-CAS

             Intervenor,
v.

WHATABURGER RESTAURANTS LLC,

             Defendant.
                                             /

 WHATABURGER RESTAURANTS LLC’S RESPONSE IN OPPOSITION
    TO EQUAL EMPLOYMENT OPPORTUNITY COMMISSION’S
MOTION TO RETAKE THREE DEPOSITIONS, EXTEND THE DEADLINE
TO RESPOND TO SUMMARY JUDGMENT, AND FOR SANCTIONS AND
            SUPPORTING MEMORANDUM OF LAW

       Whataburger Restaurants LLC (“Whataburger”) hereby responds to the Equal

Employment Opportunity Commission’s (“EEOC”) Motion to Retake Three

Depositions, Extend the Deadline to Respond to Summary Judgment, and for

Sanctions (the “Motion”) [Dkt. 114]:

I.     Introduction

       The EEOC mischaracterizes both the law and its factual allegations

throughout much of its Motion. Whataburger’s “recently-produced documents” are


                                         1
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 2 of 32



not “key, highly relevant, incriminating documents” as EEOC has suggested, and,

in several instances, they do not say what the EEOC has characterized.1

      Among other things, the EEOC falsely accuses Whataburger of “hiding”

documents – based entirely on the EEOC’s mischaracterization that work-product

protection requires involvement or direction from legal counsel. It does not – a fact

that this Court recognized in its Order on the EEOC’s Motions to Compel. [Dkt.

110, p. 13].

      As another example, the EEOC claims the “recently-produced documents”

demonstrate that “Whataburger leadership not only instructed that hiring be based

on the ‘customer base’, but that ‘customer base’ includes the racial makeup of the

population within a one-to-five mile radius of the existing, prospective or ‘projected

offset’ Whataburger location.” However, there simply is no document – old or new

– that demonstrates that “Whataburger leadership” “instructed that hiring be based

on the ‘customer base’” – let alone that hiring be done according to the “racial

makeup” of the customer base.

      Further, the EEOC’s Motion is based on several “recently-produced

documents” that are completely irrelevant because they were created after Burrous

quit. See [Dkt. 114, Ex. 2, 3, 4, 5, 6, and 7]. Although the EEOC contends that



1
 These “recently-produced” documents were produced per this Court’s Order on the EEOC’s
Motions to Compel, starting at WHATABURGER058174.

                                          2
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 3 of 32



Whataburger has a “feigned lack of knowledge” and “who knew what and when” is

important to its Motion and Whataburger’s Motion for Summary Judgment, these

documents are not relevant to whether Burrous was retaliated against before she quit

or whether Burrous was constructively discharged (i.e., forced to quit). In fact,

neither the EEOC nor Burrous allege that any retaliation occurred after Burrous

resigned – Burrous never applied to work for Whataburger again, she did not use

Whataburger as a reference, and she does not accuse Whataburger of interfering with

her job applications.

      Moreover, this Court has already recognized that Whataburger’s

Faragher/Ellerth defense only relates to conduct before Burrous quit. [Dkt. 110,

p.11]. The same is true for Burrous’s constructive discharge claim, which necessarily

focuses on why Burrous quit in July 2015 rather than what allegedly happened in

August after she quit. As such, the EEOC’s arguments about Whataburger’s

knowledge after Burrous quit or Whataburger supposedly “digging dirt” on Burrous

after she quit are irrelevant.

      Regardless, the EEOC should not be permitted to re-take any depositions

because the EEOC chose to move forward with taking depositions while discovery

disputes were pending and despite the EEOC’s claim that additional documents

should be produced – without seeking further postponement of case deadlines and

without reserving the right to re-open any depositions.


                                         3
       Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 4 of 32



II.     Procedural History

        The EEOC erroneously claims it was “forced” to move forward with the

depositions of Misa Levin (“Levin”), Eurvin Fuller (“Fuller”), and Kevin Patterson

(“Patterson”) given the “impending fact-discovery deadline”. [Dkt. 114, p.5].

However, the EEOC canceled depositions on several occasions claiming it could not

move forward without what the EEOC claimed was needed discovery, including the

discovery at issue in the EEOC’s Motions to Compel. The EEOC also moved to

extend the case deadlines on three separate occasions, primarily on that same basis,

and the Court granted the EEOC’s extensions each time. Rather than seeking an

additional extension, the EEOC chose to move forward with its depositions in April,

May, and June of 2019 – without the documents at issue in the EEOC’s Motions to

Compel.

III.    Discussion

        “Courts generally disfavor repeat depositions.” U.S. v. Stinson, 2016 WL

2784118, *3 (M.D. Fla. May 13, 2016); Global ePoint, Inc. v. GTECH Corp., 2015

WL 113979, *1 (D.R.I. Jan. 8, 2015) (“courts tend to disfavor repeat depositions”);

EEOC v. Product Fabricators, Inc., 285 F.R.D. 418 (D. Minn. 2012) (“such

additional deposition is disfavored”). The EEOC must establish “good cause” for

reconvening any depositions. Moreno v. SERCO Inc., 2016 WL 9753775, *2 (N.D.

Ga. Oct. 7, 2016). As recognized in the Advisory Committee Notes to Rule 30(d),


                                         4
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 5 of 32



“[t]he party seeking a court order to extend the examination…is expected to show

good cause to justify such an order.”

        The EEOC attaches ten documents – two of which were previously produced

in the case2 – that it claims establish a number of “facts” that establish “good cause”

to re-take depositions. However, the EEOC mischaracterizes these documents and

their relevance to this case, and has failed to establish “good cause” here.

        A.    Whataburger did not “hide” documents regarding its post-
              resignation investigation

        The EEOC argues that Exhibits 2, 3, 4, 5, 6, and 7 relating to Whataburger’s

investigation into Burrous’s allegations after Burrous quit were “improperly

withheld” from production and, had they been produced earlier, would have led to

relevant testimony from the deponents. On the contrary, Whataburger simply made

good faith objections to the EEOC’s discovery requests and, of course, did not

produce documents that were the subject of those objections, particularly for

documents involving Whataburger’s work-product. Objecting to discovery cannot

be considered “hiding” documents. In fact, in its Order covering the EEOC’s

Motions to Compel, the Court sustained some of Whataburger’s objections. [Dkt.

110].




2
  Exhibits 1 and 8 were previously produced          as   WHATABURGER029866        and
WHATABURGER023819, respectively. See Ex. “A”.

                                          5
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 6 of 32



       Notably, the EEOC’s “improper withholding” argument is entirely based on

a mischaracterization of the work-product doctrine – specifically, that the work-

product doctrine only applies to documents prepared by an attorney, copying an

attorney, or at an attorney’s direction. On the contrary, as this Court recognized in

its Order on the EEOC’s Motion to Compel, “the rules protect the conclusions,

opinions and legal theories of more than just a party’s attorney.” [Dkt. 110, p. 13]

(emphasis added). “[T]he work product doctrine protects documents prepared in

anticipation of litigation even if they were prepared by Defendant’s agents and

employees and not by counsel.” Id. at p. 14 (emphasis added).3

       In fact, work-product documents do not even need to copy an attorney or be

prepared at an attorney’s direction. Jeffers v. Russell County Bd. of Educ., 2007 WL

2903012 (M.D. Ala. Oct. 4, 2007) (documents prepared by non-attorneys reflecting

harassment investigation were work-product protected, even though documents

were not prepared at the direction of an attorney); Breland v. Levada EF Five,

LLC, 2015 WL 12995098 (S.D. Ala. Apr. 30, 2015) (“the work product



3
  See also In re Denture Cream Prod. Liab., 2012 WL 5057844 (S.D. Fla. Oct. 18, 2012) (“[T]he
undersigned declines to adopt the Plaintiffs’ wholesale approach to concluding that certain
documents withheld by the Defendants are not privileged based solely upon the fact that the
particular document did not reference an attorney, was authored by a non-attorney, and/or was
disseminated by two non-attorneys…thus, the work product doctrine…does not require that the
withheld document be prepared by an attorney, or even reviewed by an attorney”) (emphasis
added); Adams v. City of Montgomery, 282 F.R.D. 627 (M.D. Ala. 2012) (“[T]he fact that Lilley,
a nonlawyer, conducted the interviews and drafted the report does not vitiate the application of the
[work product] doctrine.”).

                                                 6
      Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 7 of 32



doctrine…does not require that the withheld documents be prepared by an

attorney, or even reviewed by an attorney”) (emphasis added); Hertzberg v.

Veneman, 273 F.Supp.2d 67, 76 (D.D.C. 2003) (“the work-product privilege covers

materials prepared by or for any party or by or for its representative; they need not

be prepared by an attorney or even for an attorney.”) (emphasis added).4 In fact,

Federal Rule of Civil Procedure 26(b)(3)(A) recognizes that work-product

protection applies to non-attorneys, and contains no requirement that the document

be prepared by or for an attorney – “a party may not discover documents…that are

prepared in anticipation of litigation…by or for another party or its

representative (including the other party’s attorney, consultant,…or agent).”

(emphasis added). There simply is no requirement under Rule 26(b)(3) that the

document be prepared by or for an attorney in order to qualify for work product

protection.


4
  See also In re LDK Solar Securities Litigation, 2010 WL 114009, *1 (N.D. Cal. 2010) (finding
Rule 26(b)(3) provides protection “even if a document prepared by a party's employee does not
contain an attorney's mental impressions or conclusions [and] was not prepared at an attorney's
request or for an attorney's use…if it was prepared ‘because of’ the litigation”) (emphasis
added); Angel Learning, Inc. v. Houghton Mifflin Harcourt Pub. Co., 2010 WL 1579666, *1 (S.D.
Ind. 2010) (“counsel's lack of involvement in preparing the documents has absolutely no bearing
on the work-product inquiry; a party can create work-product just like its counsel can, so long
as the materials are prepared for litigation purposes”) (emphasis added); Goff v. Harrah's
Operating Co., Inc., 240 F.R.D. 659, 660–61, 67 Fed. R. Serv. 3d 804 (D. Nev. 2007) (“it may be
surprising to long-time practitioners that ‘a lawyer need not be involved at all for the work product
protection to take effect”) (emphasis added); Vardon Golf Co., Inc. v. BBMG Golf Ltd., 156 F.R.D.
641 (N.D. Ill. 1994) (“[T]he plain language of Rule 26(b)(3)…extends the work product privilege
to agents of a party to the litigation. Employees of a party are agents of the party, and work product
prepared by them are privileged, even if not prepared in response to an attorney”).

                                                  7
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 8 of 32



      The exhibits relied upon by the EEOC speak for themselves – they were

clearly prepared in anticipation of litigation. Burrous’s resignation letter with its

references to “hostile work environment” and a near perfect recitation of the

“constructive discharge” legal standard (“making the work environment intolerable

for any reasonable person”) strongly suggested that Burrous would assert legal

claims against Whataburger. Such verbiage triggered Levin’s first statement –

Exhibit 2 – and the cited Exhibits 3, 4, 5, 6, and 7. Further, Exhibit 5 shows that

Whataburger attempted to contact Burrous shortly after receiving her resignation

letter and, when she finally responded, she refused to answer questions over the

phone and requested that any Whataburger questions be put in writing – which

prompted Robison’s response: “[w]hich we all know, she has contacted a lawyer.”

[Dkt. 114, Ex. 5]; Ex. “B”, Burrous Depo., pp. 175:13-176:4. Thus, the documents

prepared during Whataburger’s investigation into her resignation letter allegations

were done in anticipation of litigation and, therefore, protected by the work product

doctrine. See Dewit v. UPS Ground Freight, Inc., 2017 WL 3000029 (N.D. Fla. May

30, 2017) (work product applies if “at least one of the principal purposes for

generating the materials was to aid in possible future litigation,” and finding that

party can establish work product protection if the materials were generated in

response to an issue that regularly results in litigation) (emphasis added).




                                          8
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 9 of 32



      Finally, in ordering production, the Court never held that the documents were

not protected by the work-product doctrine; instead, the Court only found that such

protection was inadvertently waived by permitting certain testimony of one witness

– Arturo Chavarria – in April 2019. [Dkt. 110, pp. 19-20]. At no point did

Whataburger “improperly conceal” or “hide” documents, and the EEOC’s

accusation is demonstrably false.

      B.     Whataburger is not relying on its post-resignation investigation for
             its summary judgment motion or defenses in this case

      The EEOC falsely claims that it is critical to re-take depositions because

Whataburger is relying on Exhibits 2, 3, 4, 5, 6, and 7 and its post-resignation

investigation for its pending Motion for Summary Judgment because Whataburger

raises the Faragher/Ellerth defense and denies Burrous was constructively

discharged. Again, that is simply not true. Despite the EEOC’s repeated attempts to

move the goalposts and attempt to force Whataburger to rely on its post-resignation

investigation in support of its defenses, Whataburger has repeatedly stated that it is

not relying on any investigation it conducted after Burrous quit. As the Court has

recognized, Whataburger’s Faragher/Ellerth defense is that it distributed anti-

retaliation and anti-harassment policies to Burrous, but she failed to comply with the

established policies as she never reported her alleged retaliation or harassment to

either the Human Resources department or through the anonymous 1-800 hotline as

Whataburger’s policy provides. Ex. “B”, Burrous Depo., pp. 74:2-5, 238:1-25.
                                          9
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 10 of 32



Whataburger’s post-resignation investigation is completely irrelevant for this

defense.5 In fact, the Court acknowledged in its Order on the EEOC’s Motion to

Compel: “[h]ere, the Defendant is also not relying on its [post-resignation]

investigation to support its defense.” [Dkt. 110, p. 11] (emphasis added). In fact,

the Court recognized that, “[w]hatever facts were revealed in the investigation are

implicitly      immaterial,        at     least      as     to     Defendant’s         Faragher

defense…Accordingly, the investigation itself is not ‘at issue.’” [Dkt. 110, p. 11]

(emphasis added).

       Notably, the EEOC’s cases cited as to the Faragher/Ellerth defense do not

require that a defendant rely on a post-resignation investigation, but instead simply



5
  Payne v. Great Plains Coca-Cola Bottling Co., 348 F.Supp.3d 1194, 1202 (N.D. Ok. 2018)
(summary judgment based on Faragher/Ellerth even though no investigation occurred, holding
“if the employee fails to give adequate notice to the employer of the alleged harassment, the
employer cannot be deemed unreasonable for failing to take corrective action…[n]o
reasonable jury could find that defendant acted unreasonably in not taking corrective action where
defendant did not have a duty to act”) (emphasis added); Treat v. Tom Kelley Buick Pontiac GMC,
Inc., 2009 WL 1543651, *13 (N.D. Ind. June 2, 2009) (“Kelley’s [Faragher/Ellerth] defense is
not that it acted reasonably upon learning of the Plaintiffs’ complaints, but rather that the
Plaintiffs did not take advantage of Kelley’s policies in reporting harassment and
discrimination…[i]n other words, because the Plaintiffs allegedly did not report their complaints
during their employment, there is no internal investigation of any complaint to rely upon…”)
(emphasis added); Anderson v. Wintco, Inc., 2008 WL 619303, *3 (W.D. Ok. Mar. 4, 2008)
(summary judgment based on Faragher/Ellerth where plaintiff did not report harassment until
after her termination, holding “because plaintiff failed to report the alleged sexual harassment by
her supervisor, defendant was not given any opportunity to investigate her complaints”); Myers v.
Cent. Fla. Inv., Inc., 2005 WL 8159929, *2 (M.D. Fla. Sept. 29, 2005) (post-termination
investigation not part of defendant’s Faragher/Ellerth defense, finding “this was not a standard
Faragher investigation where a complaint is made internally by an existing employee and an
employer follows standard procedure in investigating that complaint for purposes of undertaking
prompt and corrective action”) (emphasis added).

                                               10
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 11 of 32



permit the employer to do so to support this defense. Whataburger is not doing that

here.

        As to Burrous’s constructive discharge claim, constructive discharge focuses

on what happened to the plaintiff before quitting and on the plaintiff’s state of mind

when the plaintiff quit. In a similar scenario in Wesolowski v. Napolitano, 2

F.Supp.3d 1318 (S.D. Ga. 2014), the court found the plaintiff’s allegation that the

defendant failed to take action on plaintiff’s complaint made at the time of the

plaintiff’s resignation was irrelevant to a constructive discharge claim:

        Plaintiff’s similar claim based on failure to take action against Rods for
        sending an incomplete e-mail must fail…Under such a theory,
        Plaintiff’s claim fails, because a ‘constructive discharge will generally
        not be found if the employer is not given sufficient time to remedy the
        situation.’ Within the same conversation of notifying Melvin of Rod’s
        e-mail, [Plaintiff] asked to be transferred. Therefore, management’s
        failure to take further action does not constitute an adverse employment
        action.

Id. at 1349. Similar to the cases the EEOC cites as to the Faragher/Ellerth defense,

the EEOC cites cases where the employer argued that its post-resignation conduct

defeated a constructive discharge claim. However, Whataburger is not making that

argument here, and none of the cited cases find that an employer’s allegedly flawed

post-resignation investigation supports a finding of constructive discharge. Rather,

the standard for a constructive discharge claim is: “the work environment and

conditions of employment were so unbearable that a reasonable person in that

person’s position would be compelled to resign.” Virgo v. Riviera Beach Assoc.,
                                           11
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 12 of 32



Ltd., 30 F.3d 1350, 1363 (11th Cir. 1994) (emphasis added). By definition, “[i]n

determining whether conditions are ‘intolerable’, the conditions are measured at the

time of the employee’s resignation.” Sester v. Idaho Home Health Hospice, LLC,

2014 WL 970041, *7 (D. Idaho Mar. 12, 2014). Burrous’s working conditions could

not be intolerable after she quit and no longer worked for Whataburger. Instead, a

plaintiff’s failure to complain while still employed about her alleged “intolerable

working conditions” moots any post-resignation investigation, because the employer

must be given a reasonable opportunity to remedy the situation while the employee

is still employed. Jones v. USA Petroleum Corp., 20 F.Supp.2d 1379, 1384 (S.D.

Ga. 1998) (“[b]y depriving [the employer] of a reasonable opportunity to remedy the

situation, plaintiffs neutralized their constructive discharge claim”); Williams v.

Barnhill’s Buffet, Inc., 290 Fed.Appx. 759, 762 (5th Cir. 2008) (“[a]n employee who

resigns without affording the employer a reasonable opportunity to address her

concerns has not been constructively discharged”); Scott v. Ameritex Yarn, 72

F.Supp.2d 587, 595 (D.S.C. 1999) (“[plaintiff’s] failure to seek redress from

[defendant] prior to her resignation bars her claim for constructive discharge”).6

       Whataburger has repeatedly stated that it is not relying on any post-resignation

investigation for its defenses, and its defenses are still valid. Importantly, the EEOC


6
  Notably, even after she resigned, Burrous refused to participate in Whataburger’s attempted
investigation, as she refused to talk to Tom Robison over the phone when he attempted to call her.
[Dkt. 114, Ex. 5]; see also Ex. “B”, Burrous Depo., pp. 175:13-176:4.

                                               12
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 13 of 32



seeking Kevin Patterson as a possible third deponent only relates to conduct and

investigations after Burrous resigned, and, thus, are irrelevant to Burrous’s claims

and Whataburger’s defenses, and particularly not relevant enough to take his second

deposition. Therefore, Exhibits 2, 3, 4, 5, 6, and 7 do not support re-opening any

depositions.

      C.       Eurvin Fuller was not aware of Burrous’s complained of
               discrimination before Burrous quit

      In presenting Exhibit 6, the EEOC vaguely claims that Eurvin Fuller was

aware that Burrous complained of discrimination and was involved in the

investigation into her complaint. However, the EEOC’s exhibits show Fuller did not

become aware of alleged whistleblower activity until after Burrous quit – when

Whataburger received her July 2015 resignation letter.

      Further, the EEOC mischaracterizes Exhibit 6 in suggesting that Fuller “was

involved” in Whataburger’s investigation into the allegations Burrous made in her

resignation letter and then suggests that Fuller’s supposed “involvement” contradicts

his previous deposition testimony. In reality, Exhibit 6 does not show that Fuller

spoke with anyone from human resources or Whataburger’s legal department or

otherwise became “involved” in any investigation. Instead, Exhibit 6 shows that

Fuller was simply copied on e-mails about the early stage of the investigation and

spoke with Tom Robison about having someone contact Burrous about her

resignation letter. Notably, Robison was the only individual who spoke to Burrous,
                                         13
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 14 of 32



and she refused to speak to him and instead asked that Robison place his questions

in writing. [Dkt. 114, Ex. 6]. Exhibit 6 does not show that Fuller had any other

“involvement”, and only sent one e-mail in this chain asking: “Where are we on

this?”

         As previously stated, Whataburger’s conduct and knowledge after Burrous

quit has no bearing on Whataburger’s defenses. [Dkt. 110, p. 11]. Though the EEOC

repeats the line “who knew what and when” as being important to its Motion, the

documents themselves show “who knew what and when” – Fuller had no knowledge

until after Burrous quit. Thus, there simply are no new documents that suggest that

Fuller became aware of Burrous’s allegations before she quit or that justify re-taking

his deposition on that basis.

         D.    Whataburger did not “retaliate” against Burrous by attempting to
               find “prior mistakes”

         The EEOC claims the e-mail chain in Exhibit 7 establishes that Whataburger

“retaliated” against Burrous by attempting to “dig dirt” on her and find “prior

mistakes.” First, the subject e-mail chain was written by a human resources

representative that was obtaining the background and historical context on Burrous

– for instance, determining whether the employee has a history of dishonesty within

the company. Ex. “C”, Robison Depo., pp. 159:15-160:16. The e-mail was not

“digging up dirt” on Burrous. In fact, Burrous was never formally disciplined,

suspended, demoted, written up, or even given a negative performance evaluation at
                                         14
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 15 of 32



any time during her employment with Whataburger, and she continued to serve in her

role as the restaurant’s hiring manager even after she alleges she complained. Ex. “B”,

Burrous Depo., pp. 153:8-154:2, 157:19-159:20, 173:17-175:8.

       Second, the e-mail chain occurred after Burrous resigned. An employer

cannot “retaliate” against an employee by “digging up dirt” after she quit and who

was no longer employed, particularly where the EEOC recognizes that there was no

such disciplinary history.7 In an egregious case where the employer actually

attempted to write-up the plaintiff after the plaintiff claimed to be constructively

discharged, the court found defendant’s direction to “write up the Plaintiff for

anything they could find” after plaintiff’s resignation did not constitute an adverse

action because there was no disciplinary action carried out against the plaintiff. Guity

v. Uniondale Union Free Sch. Dist., 2014 WL 1330636, *16-18 (E.D.N.Y. Mar. 31,

2014). In fact, neither the EEOC nor Burrous even allege any retaliation occurred

after Burrous resigned,8 and the only claimed retaliation was by Johanna Risk during

Burrous’s employment. Ex. “B”, Burrous Depo., pp. 188:16-189:7, 190:18-191:1;

[Dkt. 99, ¶25].9


7
 Even if such “dirt” was found, Whataburger could not fire or otherwise discipline an employee
who already quit.
8
  Notably, Burrous never applied to work for Whataburger again, she did not use Whataburger as
a reference, and she does not accuse Whataburger of interfering with her job applications.
9
 Even if the attempt to find “prior mistakes” occurred during Burrous’s employment, it still would
not evidence “retaliation”, as Burrous never suffered any disciplinary action and Burrous was
obviously not privy to those e-mails. See, e.g., Howard v. Walgreen Co., 605 F.3d 1239, 1245
                                               15
       Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 16 of 32



         E.     Whataburger leadership did not instruct that hiring be based on
                the “customer base” regardless of the racial makeup of the
                population within a one-to-five mile radius of the existing,
                prospective or “projected offset” Whataburger restaurant

         The EEOC erroneously claims that the recently-produced documents

demonstrate that “Whataburger leadership not only instructed that hiring be based

on the ‘customer base’, but that ‘customer base’ includes the racial makeup of the

population within a one-to-five mile radius of the existing, prospective or ‘projected

offset’ Whataburger location.” However, there simply is no document – old or new

– that demonstrates that “Whataburger leadership” “instructed that hiring be based

on the ‘customer base’” – let alone that hiring be done according to the “racial

makeup” of the customer base. The EEOC does not point to any recently-produced

documents that demonstrate that “Whataburger leadership” “instructed that hiring

be based on the ‘customer base,’” nor does any such documentation – old or new –

exist. Instead, the EEOC’s argument is premised on Fuller’s e-mail dated May 6,

2015, which was produced long ago – on July 25, 2018 – as part of Whataburger’s

original ESI production.10 In fact, the EEOC has spent several hours examining



(11th Cir. 2010) (“nothing suggests…[defendant] took any action – including termination,
demotion, or even a reprimand – that could have seriously affected [plaintiff’s] employment”);
Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (“courts have been unwilling to find
adverse actions where the suspension is not actually served”). In fact, the EEOC recognizes that
Burrous did not have any PCDs or other write-ups in her personnel file, as also expressed in Exhibit
7 to the EEOC’s Motion. It cannot be “retaliation” to simply ask for PCDs that do not exist on
Burrous after she already quit.
10
     Produced as WHATABURGER029866 and attached as Exhibit 1 to the Motion.

                                                16
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 17 of 32



witnesses on this e-mail, including Fuller and Levin whom the EEOC seeks to re-

depose. However, on its face, Fuller’s e-mail gives no direction regarding hiring;

instead, his e-mail demonstrates, and all testimony concerning Fuller’s e-mail was,

that he was referring to customer satisfaction scores – not who to hire, and certainly

not which race to hire. Ex. “D”, Garnett Depo., pp. 48:22-50:9; Ex. “E”, Levin

Depo., pp. 248:4-249:10. In fact, race is not mentioned at all in Fuller’s e-mail, and

Fuller himself is African-American. Ex. “E”, Levin Depo., pp. 248:4-249:10.

       The EEOC attempts to connect that misleading allegation – that “recently-

produced documents” demonstrate that Whataburger hired based on the “customer

base” – with other misleading allegations arising out of two proprietary site selection

documents. In short, the site selection documents referenced by the EEOC show

that a large amount of demographic data was collected and included in reports

concerning where to locate two restaurants.11 However, the documents themselves

state what demographic data was highlighted and “pertinent” concerning the

decision on where to locate a site. WHATABURGER062162 limited the “pertinent

demographic data” to the following factors: “Estimated Population (2016)”,


11
   Whataburger is not filing the documents because they have been marked “Confidential” as
Whataburger’s confidential and proprietary data and records, and Whataburger is not waiving
confidentiality by summarizing these documents herein. Further, the two site selection documents
referenced by the EEOC do not relate to any restaurant in Tallahassee or even Florida where the
allegations in this case are confined, and none occurred within the timeframe of the allegations in
this case (first half of 2015). One is dated April 24, 2014 for a potential new restaurant in Flowood
Mississippi, and the other is dated September 8, 2016 for a potential store location in Wichita Falls,
Texas.

                                                 17
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 18 of 32



“Projected Population (2021)”, “Projected Population Growth % (Annualized)”,

“Estimated Median Age (2016)”, “Estimated Median Household Income (2016)”,

and “Estimated Daytime Population”. WHATABURGER06215 limited the

“highlights” to the following “Positive and Negative Factors” within a certain mile

radius of the location: “consumer expenditure on food away from home per

household”, “percent of retail employees”, “percent manufacturing businesses”,

“percent of other service businesses”, “the site is located in a Power Center” (type

of shopping center, “percent of households with incomes” between a certain range,

“homes valued at less than” a certain amount, “percent not in the labor force”, “total

married families with kids”, and “percent of business and financial occupations.”

Race is not mentioned at all as part of the highlighted items, positive or negative

factors, or “pertinent” items. Nevertheless, the EEOC then attempts to connect the

dots from these property site selection documents to hiring, even though race is

expressly not featured in the large volume of information the documents describe as

“highlights”, “positive and negative factors”, or even “pertinent.” Further, there is

simply no evidence that such site selection materials were considered in hiring, and

all witness testimony is to the contrary. See, e.g., Ex. “D”, Garnett Depo., pp. 36:22-

25, 39:6-40:4; Ex. “E”, Levin Depo., pp. 67:16-68:20.

      Finally, the EEOC insinuates that Whataburger improperly withheld these

documents. But, as with the investigation documents, Whataburger simply made


                                          18
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 19 of 32



good faith objections to the EEOC’s vague, overbroad, and unduly burdensome

discovery requests concerning all “customer base analyses” Whataburger conducted

on a national scale and, of course, did not produce documents that were the subject

of those objections. In fact, the Court narrowed the scope of the EEOC’s requests

for Whataburger’s “customer base analyses” from the EEOC’s desired six-year

period to a four-year period and instructed the parties to confer to further reduce the

national scope of the requests. [Dkt. 110]. After narrowing the scope through

conferral, Whataburger produced the additional documents.

       F.     The recently-produced Levin PCD document does not establish
              that Levin was terminated

       The EEOC claims that Levin’s Performance Coaching Document (“PCD”) at

Exhibit 10 – dated nearly two years after Burrous quit – “directly contradict[s]

Levin’s prior testimony that she resigned from Whataburger.”12 However, there is

no contradiction. The EEOC previously questioned, and Levin previously testified,

about the one PCD she received – stating it regarded “some management issues that

we had at the stores.” Ex. “E”, Levin Depo., pp. 30:19-31:15. Further, the PCD



12
   The EEOC also claims the PCD “demonstrat[es] an explanation as to why Whataburger failed
to produce any 1:1 meeting notes concerning Levin and upper management, including the ‘RDO’
[Eurvin Fuller]”. However, Whataburger objected to the EEOC’s request for all 1:1 documents,
and the Court agreed – instead narrowing the scope of the production to only “one on one meetings
between Risk, Levin, and Burrous, in any combination. The request is deemed to not include
meetings between those parties and other team members.” [Dkt. 110, p.37] (emphasis added).
Thus, the EEOC incredibly accuses Whataburger of “failing to produce” documents that this Court
found to be overbroad and should not be produced.

                                               19
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 20 of 32



attached as Exhibit 10 does not state Levin was fired from Whataburger; it explicitly

states it is a “written discussion” and asks her to provide an “action plan” to improve.

Moreover, Robison testified Levin resigned and was given a severance package, and

Levin simply testified she resigned without being asked if she received severance.

Ex. “C”, Robison Depo., pp. 87:16-88:4; Ex. “E”, Levin Depo., p. 16:2-12. There is

simply no evidence, within the PCD or otherwise, that Levin was fired from

Whataburger. Regardless, even if Levin was forced to resign or even terminated for

the performance reasons addressed in the PCD, which as stated, was not the case,

there is no conceivable relevance to Burrous’s allegations. The PCD focuses on role

modeling operational excellence, defining and implementing standards such as

sanitation and food safety, and managing talent – nearly two years after Burrous

quit. The PCD says nothing about Burrous, discrimination, harassment, or

retaliation.

       G.      The EEOC chose to take the depositions without claimed relevant
               documents and cannot re-take depositions

       The EEOC’s entire premise for re-taking depositions is that it would be

prejudiced if it could not confront individuals already deposed with allegedly

relevant “recently-produced documents.” However, even if the Court found that the

“recently-produced documents” were somehow relevant, the EEOC should not be

permitted to re-open depositions because the EEOC made the strategy choice to

move forward with the depositions, despite the pending discovery disputes and the

                                          20
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 21 of 32



fact that additional documents may be produced. It was not “forced” to move

forward as the EEOC now alleges in its Motion.

       Importantly, the EEOC canceled depositions on several occasions claiming it

could not move forward without what the EEOC claimed was needed discovery,

including the discovery at issue in the EEOC’s Motions to Compel. Moreover, the

EEOC also moved the Court for extension of the discovery and other case deadlines

on three separate occasions, in large part, on that same basis. Notably, the Court

granted the EEOC’s extension requests each time. However, despite not having all

documents it claimed were relevant and claiming additional documents should be

produced in the future, the EEOC simply made the litigation decision to move

forward with depositions. The EEOC could have sought a stay of the case deadlines

pending the resolution of the discovery disputes, or another extension of discovery

deadlines – but the EEOC chose not to.13 In fact, the EEOC did not even request to


13
   Incredibly, the EEOC took the exact opposite stance it now takes in regards to a second
deposition for Burrous. In scheduling Burrous’s deposition, the parties were in a discovery dispute
where additional documents were likely to be produced after the date scheduled for Burrous’s
deposition. Whataburger’s counsel proposed that it was reserving the right to take Burrous’s
deposition a second time, if necessary, based on that potential later document production. But the
EEOC responded that Burrous would only sit for one deposition, regardless of documents later
produced. See Ex. “F”, e-mail dated March 21, 2018, at pp. 1-2. In the e-mail, the EEOC cited
Moreno v. SERCO Inc., 2016 WL 9753775, *2 (N.D. Ga. Oct. 7, 2016), stating: “the law is clear
that…Whataburger’s voluntary decision to take these depositions now as opposed to after the
resolution of pending discovery motions would not constitute the good cause necessary to warrant
the taking of second depositions...Should Whataburger seek leave to take, or notice, second
depositions of Mr. and/or Mrs. Burrous, EEOC will move for protective order and seek attorneys’
fees and costs.” Id. Notably, Whataburger did not seek to re-take Burrous’s deposition, despite the
discovery dispute pending at the time.

                                               21
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 22 of 32



leave any deposition open at their conclusion or reserve the right to re-open any

deposition.

      In a similar scenario in EEOC v. Product Fabricators, Inc., 285 F.R.D. 418

(D. Minn. 2012), the EEOC argued the opposite stance it now takes. In Product

Fabricators, the defendants were involved in a discovery dispute with the EEOC,

but chose to proceed with deposing the plaintiff. Id. at 419. Approximately one

month after the plaintiff’s deposition, the discovery dispute was still not resolved,

and the defendants filed a motion to compel certain documents. Id. After the

plaintiff’s deposition and one month before the discovery deadline, the court ruled

on the defendants’ motion to compel and ordered production of certain documents.

Id. at 420. The plaintiff then produced documents that showed for the first time that

the plaintiff had a pre-existing injury – a key issue in the ADA disability case. Id.

The defendants then sought to re-take the plaintiff’s deposition, which the EEOC

opposed. Id. Despite these later produced documents, the court denied leave to take

the second deposition of the plaintiff. Id. at 423. The court held the defendants made

the litigation decision to move forward with the plaintiff’s deposition, despite

knowing documents might later be produced due to the pending discovery dispute:

      Ultimately, Defendants made the strategic decision about what to ask
      [Plaintiff] during his deposition, and about when to depose
      him…Defendants argue that their ‘inability to obtain complete records
      prior to the deposition was due to no fault of their own,’ noting that they
      had served requests for production of [Plaintiff’s] medical records
      approximately three (3) months before [Plaintiff] was deposed.
                                          22
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 23 of 32



      However, Defendants also chose to go ahead with the deposition of
      [Plaintiff] early in the discovery period, and in spite of the ongoing
      dispute about the production of various documents, including
      [Plaintiff’s] medical records, knowing full well that the eventual
      production of such documents might produce new information that
      Defendants might wish to ask [Plaintiff] about. As previously noted,
      the discovery of ‘helpful…new information…does not qualify as ‘good
      cause’ for modifying a scheduling order.’

Id. at 422-423. (emphasis added).

      Similarly, in Nellcor Puritan Bennett LLC v. CAS Med. Sys., Inc., 2013 WL

3242960 (E.D. Mich. June 26, 2013), the court found that documents later produced

following a pending discovery dispute were not sufficient cause to re-open a

deposition. Specifically, despite a pending discovery dispute, the plaintiff moved

forward with the deposition of the defendant’s vice president and, because the parties

did not resolve the pending discovery dispute, the plaintiff filed a motion to compel

two weeks after the deposition. Id. at *1. Additional documents were later produced

after the parties resolved the motion to compel. Id. at *2. The plaintiff then noticed a

second deposition of the defendant’s vice president, and the defendant moved for a

protective order, which the court granted. Id. at *2-3. The court found:

      Nellcor decided to depose Mr. Herwig in the midst of a discovery
      dispute concerning consumer records and accuracy. Instead of
      delaying the deposition, Nellcor took a risk by deposing Mr. Herwig
      before all the necessary information was available. And at the
      conclusion of the deposition, Nellcor was aware of the possibility that
      more information could be discovered regarding Mr. Herwig and
      elected not to leave the deposition open pending resolution of the
      discovery dispute.”


                                          23
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 24 of 32



Id. at *2. (emphasis added). In fact, courts often prohibit re-opening depositions

where the party seeking the depositions chose to move forward with the deposition

despite a pending discovery dispute. See, e.g., Global ePoint, Inc. v. GTECH Corp.,

2015 WL 113979 (D.R.I. Jan. 8, 2015) (denying motion to compel second

deposition, despite the fact that 7,500 documents were produced after the first

deposition – “Global made that very decision, deposing Blazer prior to the

production of all of the documents in this case. It must now live with that

decision”).14

       H.       Prior inconsistent statements are an insufficient reason to re-take
                depositions

       Many of the exhibits presented in support of the Motion – such as Exhibits 2,

6, 9, 10, and the site selection “customer base” documents – appear to be presented

merely because the EEOC alleges they “directly contradict prior testimony.” See,

e.g., [Dkt. 114, p. 10 – explaining Exhibit 9].15 Even assuming for the sake of



14
   See also Moreno v. SERCO Inc., 2016 WL 9753775, *2 (N.D. Ga. Oct. 7, 2016) (“Given
SERCO's voluntary decision to take Moreno's deposition and its inexplicable lack of diligence in
resolving its discovery concerns beforehand, the Court concludes that it would not be appropriate
to compel Moreno to appear for a second deposition”); Bookhammer v. Sunbeam Products, Inc.,
2012 WL 5188302 (N.D. Cal. Oct. 19, 2012) (denying motion to compel second deposition,
despite later production of documents that allegedly established deponent committed perjury in
first deposition – “That Defendant made a tactical decision that resulted in a litigation disadvantage
does not warrant the reopening of Mary DiSilvestro's deposition”).
15
   Notably, Exhibit 9 does not “directly contradict” prior testimony that Levin did not directly
report to Fuller. Exhibit 9 is an application completed by Levin where she simply identifies Fuller
as a job reference for her and vaguely characterizes him as “upper leadership.” The document says
nothing about Levin reporting directly to Fuller.

                                                 24
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 25 of 32



argument that the EEOC was correct that some “recently-produced documents”

show inconsistencies in previously provided testimony, prior inconsistent statements

are an insufficient reason to re-open depositions. “It is not unusual for parties to

depose a witness and thereafter obtain evidence contradicting that testimony; such

inconsistencies, however, do not justify reopening depositions, much less reopening

discovery that has long since been closed.” In re Omnicom Grp., Inc. Sec. Litig.,

2007 WL 2376170, *23 (S.D.N.Y. Aug. 10, 2007); see also Wright v. Old Gringo,

Inc., 2019 WL 4926883, *2 (S.D. Cal. Oct. 7, 2019) (“inconsistent statements…did

not constitute good cause for reopening her deposition”, noting “these are certainly

areas and questions that counsel can investigate in cross-examination at trial”);

Barten v. State Farm Mut. Auto. Ins. Co., 2014 WL 11512606, *2 (D. Ariz. July 8,

2014) (“Inconsistent or contradictory testimony is not enough by itself to justify

reopening a deposition.”); Bookhammer v. Sunbeam Products, Inc., 2012 WL

5188302 (N.D. Cal. Oct. 19, 2012) (second deposition was not warranted despite

later discovered documents demonstrating that the deponent committed perjury in

previous deposition).

      I.    The “recently-produced documents” do not support a second
            deposition of the requested deponents

      The EEOC specifically identifies three individuals whom it believes the

“recently-produced” exhibits establish “good cause” to re-depose – Eurvin Fuller,

Misa Levin, and (possibly) Kevin Patterson. But, as explained above, the exhibits
                                        25
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 26 of 32



are not relevant to the claims and defenses in this action, and fail to establish the

required “good cause” to re-depose any of the identified deponents.

      Specifically, as the exhibits themselves establish, Fuller had no knowledge of

Burrous’s allegations until after she quit. Further, he had no involvement in the post-

resignation investigation of her allegations other than being copied on e-mails with

the human resources representative conducting the investigation and discussing that

someone should call Burrous. Finally, the so-called “customer base” site selection

documents are irrelevant, as they relate to two non-Florida restaurants outside of the

relevant time period, they do not mention and are not in any way related to hiring,

and race was expressly not considered to be one of the highlighted items, positive or

negative factors, or “pertinent” items.

      There is also not “good cause” to re-open Levin’s deposition. Levin’s

statement in Exhibit 2 regarding reporting Burrous’s allegations to her superiors was

explored at length during Levin’s deposition, and her testimony is consistent with

the statement in Exhibit 2. Ex. “E”, Levin Depo., pp. 131:19-134:16. Although

Exhibit 2 may be slightly inconsistent with other parts of her testimony, as stated

infra in Section H, mere inconsistency is not sufficient “good cause” to re-open her

deposition. The e-mail chain in Exhibit 7 – which the EEOC characterizes as

attempting to “dig dirt” on Burrous – is irrelevant to the claims in this case, as the e-

mail occurred after Burrous quit, and neither the EEOC nor Burrous alleged any


                                           26
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 27 of 32



post-resignation retaliation occurred. In fact, Whataburger did not retaliate against

Burrous after she quit.

      Finally, there is no “good cause” to re-depose Kevin Patterson, as his only

alleged involvement relates to conduct and investigations after Burrous resigned,

and, as previously discussed infra in Section B, the post-resignation investigation is

irrelevant to Whataburger’s defenses or the Motions for Summary Judgment.

      J.     Even if the Motion is granted, the EEOC is not entitled to the relief
             it seeks

             1.    The depositions should be limited

      If the EEOC is permitted to retake any depositions, the scope of the

depositions should be limited to the “recently-produced documents.” See, e.g., Smith

v. Miami-Dade County, 2014 WL 407343 (S.D. Fla. Jan. 22, 2014) (specifically

limiting scope of second deposition to later produced documents). For instance, in

conferral, the EEOC’s argument for re-taking depositions was primarily based upon

a document that it apparently “missed” in its review of previously produced

documents but “caught” for the first time after Whataburger’s latest document

production. However, it was not used as an exhibit to this Motion because

Whataburger pointed out that it was previously produced in July 2018 and recently

produced in duplicate. The Motion also relies heavily on the May 6, 2015 e-mail

from Eurvin Fuller, [Dkt. 114, Ex. 1], which was also produced in 2018, and many

of the witnesses were questioned on that specific e-mail for several hours. The EEOC
                                         27
     Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 28 of 32



should be precluded from asking questions about or related to any such previously

produced documents.

       Further, if the EEOC’s Motion is granted, it should not be a catalyst for the

EEOC to re-ask questions that have been asked in the witnesses’ first depositions.

Instead, the depositions should be limited to the recently-produced documents

themselves and exclude topics that were fully explored in previous depositions and

that are not part of the recently-produced documents. For example, the broader topic

of “whether Whataburger considers race in making its hiring decisions” – it did not

– has already been exhaustively covered for several hours in the witnesses’ first

depositions, including countless questions about Exhibit 1 to EEOC’s Motion and

the phrase “do the teams reflect the customer base where we do business.” That

broader topic is not part of any of the recently-produced documents upon which the

EEOC bases its Motion, including the site selection documents referenced infra in

Section E.16 Therefore, if the EEOC’s Motion is granted, there should be no

questioning on the exhausted topic of “whether Whataburger considers race in

making its hiring decisions” because the recently-produced documents do not relate

to that topic. The same limitation should apply to the other topics that are not part


16
    There were only two recently-produced documents relating to the topic of “whether
Whataburger considers customers’ race as part of its analysis in deciding where to locate
restaurants”, and, as previously stated, those documents specifically state what information was
considered to be highlighted, “positive”, “negative”, or “pertinent”, and race was not in the listed
highlighted, “positive”, “negative” or “pertinent” information.

                                                28
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 29 of 32



of the recently-produced documents – i.e., the EEOC should be precluded from

covering any topics that are not part of the few recently-produced documents upon

which its Motion is based and from re-asking questions asked in previous

depositions. See, e.g., Smith v. Miami-Dade County, 2014 WL 407343 (S.D. Fla.

Jan. 22, 2014) (specifically limiting scope of second deposition to later produced

documents).

      Finally, the EEOC requests three hours for each deposition. Because the

EEOC only relied on ten documents that were actually recently produced in support

of its Motion and given the very limited scope of those documents, it certainly should

not take three hours to cover the few recently produced documents cited by the

EEOC. Therefore, if EEOC’s Motion is granted, each deposition should be limited

to one hour.

               2.   The EEOC cannot compel the requested witnesses to testify in
                    Miami

      The EEOC seeks to require witnesses to travel to Miami – where EEOC

counsel’s office is located – if depositions are permitted. However, neither Levin

nor Fuller – two potential deponents specifically requested – are employed by

Whataburger; Levin resides in Tallahassee, and Fuller lives in Atlanta. As such,

these non-party witnesses cannot be compelled to travel to Miami for depositions.

See, e.g., Gray v. Derderian, 2007 WL 9797500, *4 (D.R.I. Nov. 14, 2007)

(“Depositions of out-of-state witnesses shall be taken, in the case of an individual,
                                         29
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 30 of 32



in the district of his or her residence”); O'Connor v. Trans Union Corp., 1998 WL

372667, *2 (E.D. Pa. May 11, 1998) (plaintiff could not compel a non-party witness

– who resided in Chicago, Illinois – to be deposed in Pennsylvania).

      K.     The EEOC’s request for sanctions is baseless

      Even if the EEOC is permitted to re-take depositions, the EEOC is not entitled

to its fees and costs. The EEOC’s entire premise for sanctions is its frivolous

argument – based on its mischaracterization of the work-product doctrine – that

Whataburger “hid” a few investigation-related documents created after Burrous quit.

The EEOC falsely claims the investigation documents produced could not be work-

product because “the investigation was handled by Whataburger’s managers and

human resources, not counsel.” In doing so, the EEOC once again erroneously

argues that work-product protection can only apply to documents prepared by

counsel, despite the Court’s rejection of that argument in its Order on the EEOC’s

Motions to Compel. See, e.g., Heartland Express, Inc. of Iowa v. Torres, 90 So. 3d

365 (Fla. 1st DCA 2012) (finding work-product protection extends to “information

gathered in an investigation conducted in anticipation of litigation by corporate non-

attorney employees”); Linthicum v. Mendakota Ins. Co., 2015 WL 4567106 (S.D.

Ga. July 28, 2015) (“the fact and opinion impressions and observation of both

attorneys and non-attorney personnel can be work product”) (emphasis added).




                                         30
    Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 31 of 32



The EEOC’s persistence in making this discredited argument and request for

sanctions based on it should be rejected.

      Regardless, sanctions are inappropriate where, as here, a party simply

withheld from production documents it believed – in good faith – to be privileged.

Smith v. City of Chicago, 2019 WL 4825232, *7 (N.D. Ill. Oct. 1, 2019) (“Plaintiffs'

withholding of certain documents and initial refusal to participate in a second

deposition was substantially justified and that an award of expenses would be unjust.

Plaintiffs made good-faith arguments in their opposition to the City’s motion”).

Here, Whataburger certainly had a reasonable and good-faith basis to assert that its

investigation documents prepared in anticipation of litigation were protected by the

work-product doctrine. In fact, this Court did not find that the documents were not

protected work product. The only reason they were ordered to be produced was the

Court’s finding that the work-product protection was inadvertently waived through

one witness’s deposition testimony in April 2019.

      The EEOC cites no relevant legal authority in support of sanctions here.

Therefore, there simply is no basis to award any sanctions to the EEOC, including

but not limited to “pay[ing] for all costs of the second depositions.”




                                            31
      Case 4:17-cv-00428-WS-CAS Document 116 Filed 02/21/20 Page 32 of 32



IV.    Conclusion

       For the foregoing reasons, Whataburger requests that the Court deny the

EEOC’s Motion, and grant such further relief as the Court deems proper.

                                /s/ S. Gordon Hill
                                S. GORDON HILL
                                Florida Bar No. 0094374
                                ghill@hwhlaw.com
                                JEFFREY J. WILCOX
                                Florida Bar No. 0071163
                                jwilcox@hwhlaw.com
                                HILL WARD & HENDERSON, P.A.
                                101 E. Kennedy Blvd., Suite 3700
                                Tampa, Florida 33601-2231
                                Telephone: 813-221-3900
                                Facsimile: 813-221-2900
                                Attorneys for Whataburger Restaurants LLC

          CERTIFICATE OF LOCAL RULE 7.1(F) WORD COUNT

      I certify that the above Response totals 7,869 words and does not exceed the
8,000 word limit set by Local Rule 7.1(F).

                                /s/ S. Gordon Hill

                         CERTIFICATE OF SERVICE

       I certify that a copy of the above and foregoing pleading has been served upon
Plaintiffs, through their counsel, through this Court’s CM/ECF system, this 21st day
of February, 2020.

                                /s/ S. Gordon Hill




                                         32
